Citation Nr: 0633891	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-07 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen the finally decided claim of entitlement 
to service connection for hearing loss of the left ear.  

2.  Entitlement to service connection for hearing loss of the 
right ear.  

3.  Whether the veteran has submitted new and material 
evidence to reopen the finally decided claim of entitlement 
to service connection for tinnitus.  
 
4.  Whether the veteran has submitted new and material 
evidence to reopen the finally decided claim of entitlement 
to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont.  

At the outset, the Board notes that in a February 2003 rating 
decision, the RO denied the claims of entitlement to service 
connection for hearing loss of the left ear, tinnitus, a 
right knee disability, and a left knee disability.  The 
veteran was notified of the decision and he filed a timely 
Notice of Disagreement (NOD) with the RO's denial; however, 
he did not perfect an appeal by filing a substantive appeal 
and the RO's February 2003 decision became final.  

In June 2004, the veteran filed a claim to reopen the finally 
decided claims of entitlement to service connection for 
hearing loss of the left ear, tinnitus, and a right knee 
disability.  He also effectively claimed entitlement to 
service connection for hearing loss of the right ear.  

By rating decision, dated in August 2004, the RO reopened the 
claims of entitlement to service connection for hearing loss 
of the left ear, tinnitus, and a right knee disability 
(claimed as a meniscus tear).  The RO confirmed and continued 
the previous denials of entitlement to service connection for 
hearing loss of the left ear, tinnitus, and a right knee 
disability.  The RO also denied the claim of entitlement to 
service connection for hearing loss of the right ear.  

The Board points out that while the RO has in effect reopened 
the claims of entitlement to service connection for hearing 
loss of the left ear, tinnitus, and a right knee disability 
(claimed as a meniscus tear), the submission of new and 
material evidence by a veteran to reopen previously denied 
claims is a jurisdictional prerequisite to reexamination of 
the veteran's claim by the Board, and the Board must make 
this jurisdictional determination prior to de novo review of 
the claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Thus, the 
Board has characterized the issues accordingly.  


FINDINGS OF FACT

1.  The RO's February 2003 rating decision, denying the 
claims of entitlement to service connection for hearing loss 
of the left ear, tinnitus, and a right knee disability is 
final.  

2.  The evidence received subsequent to the RO's February 
2003 rating decision is both new and material, as the newly 
received evidence relates to unestablished facts necessary to 
substantiate the claims.  

3.  There is competent medical evidence linking the veteran's 
bilateral hearing loss and tinnitus to service.

4.  The record reveals evidence of a right knee injury that 
pre-existed service, service medical records are completely 
negative for evidence of treatment for the right knee; the 
record does not include a probative opinion which shows that 
the veteran is currently diagnosed as having a right knee 
disability that was aggravated by his period of service.  


CONCLUSIONS OF LAW

1.  The RO's February 2003 decision denying entitlement to 
service connection for hearing loss of the left ear, tinnitus 
and a right knee disability is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  

2.  The evidence received subsequent to the RO's February 
2003 decision denying entitlement to service connection for 
hearing loss of the left ear, tinnitus, and a right knee 
disability is both new and material; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).  

3.  Hearing loss of the left ear was incurred during the 
veteran's period of service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2006).  

4.  Hearing loss of the right ear was incurred during the 
veteran's period of service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2006).  

5.  Tinnitus was incurred during the veteran's period of 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

6.  A right knee disability was not incurred in or aggravated 
by the veteran's period of service.  38 U.S.C.A. §§ 1110, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In June 2004, prior to the RO's initial unfavorable decision, 
the veteran was provided with correspondence that properly 
notified him of the information required under 38 U.S.C. 
§ 5103 and 38 C.F.R. § 3.159(b).  In view of the foregoing, 
the Board finds that there is no defect with respect to the 
timing of the June 2004 notice letter.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned if benefits are 
awarded.  In the present appeal, the veteran was provided 
with notice of the type of information and evidence that is 
necessary to substantiate the claims of entitlement to 
service connection; however, he was not provided with notice 
of the requirements regarding disability ratings and 
effective dates as outlined in Dingess.  

The Board initially notes that the portion of the decision 
that pertains to hearing loss of the left ear, hearing loss 
of the right ear, and tinnitus is fully favorable to the 
veteran.  Therefore, the agency of original jurisdiction will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the awards.  Therefore, despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that the veteran has not been prejudiced in the 
Board's favorable adjudication of his appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Since the claim for service connection for a right knee 
disability, because the claim is being denied, neither a 
disability rating or an effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
as a result of VA's failure to provide the notice 
requirements outlined in Dingess.  As such, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the claim of service connection for a right knee 
disability, any questions as to the disability rating and 
effective date to be assigned are rendered moot.  

The Board concludes that the discussions contained in the 
June 2004 notice letter complied with VA's duty to notify.  
For example, the veteran was specifically informed of the 
evidence necessary to substantiate the claims; he was 
informed of the responsibilities imposed upon him and VA 
during the claims process; he was informed of the evidence 
that VA received, in connection with the claims; and he was 
informed of where to send the information and how to contact 
VA if he had questions or needed assistance.  The veteran was 
also informed of the efforts that VA would make to assist him 
in obtaining evidence necessary to substantiate the claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told, in essence, to submit all evidence he had in his 
possession that was relevant to his claims.  

Further, with regard to the requirement that the veteran 
submit new and material evidence to reopen the claims of 
entitlement to service connection, in the June 2004 notice 
letter, the veteran was notified of the requirements 
necessary to reopen the finally decided service connection 
claims.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  Therefore, the Board finds that the 
notification requirements outlined in Kent have been 
satisfied.  

The Board observes that VA also satisfied the duty to assist 
the veteran.  The RO assisted the veteran in obtaining his 
service medical records, his service personnel records, and 
his non-VA medical treatment records, and associated these 
records with the veteran's claims file.  Note that the 
veteran has not identified any additional evidence pertinent 
to the claims and there are no additional available records 
to obtain.  In view of the foregoing, VA's duty to assist the 
veteran has also been satisfied.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Whether the Veteran has Submitted New and Material Evidence 
to Reopen the Finally Decided Claims of Entitlement to 
Service Connection for Hearing Loss of the Left Ear, 
Tinnitus, and a Right Knee Disability

In May 2002, the veteran initially filed the claims of 
entitlement to service connection for hearing loss in the 
left ear, tinnitus, and a right knee disability.  In the 
February 2003 rating decision, the RO denied the claims of 
entitlement to service connection for hearing loss in the 
left ear, tinnitus, and a right knee disability.  The veteran 
was notified of the decision, he filed a timely Notice of 
Disagreement (NOD).  The veteran did not perfect an appeal by 
filing a substantive appeal.  Thus, the RO's February 2003 
decision is final.  

General Law and Regulations for Establishing Evidence of New 
and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  See 38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  See Anglin v. 
West, 203 F.3d 1343 (2000).  

The Board points out that the pertinent law and regulations 
contain an amended definition of new and material evidence 
and rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim, these changes 
specifically apply only to claims filed on or after August 
29, 2001.  See 38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii) (2001) (2006).  The veteran filed a claim to 
reopen the finally decided claim in May 2004, subsequent to 
the effective date of the new regulations, and as the new 
regulations expressly apply to newly-filed claims to reopen, 
the Board finds that such provisions are applicable here.  
Therefore, the claim to reopen will be considered under the 
new regulations, as outlined below.  

Under the applicable law, "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  



Reopened Claims of Entitlement to Service Connection for 
Hearing Loss of the Left Ear, Tinnitus, and the Right Knee 
Disability

In order to reopen the claim for review on the merits, the 
veteran must show that he submitted new and material 
evidence.  The Board finds that the veteran has submitted 
both new and material evidence to reopen the finally decided 
claims of entitlement to service connection for hearing loss 
of the left ear, tinnitus, and a right knee disability.  

The evidence received subsequent to the RO's February 2003 
final decision is both new and material to the claim of 
entitlement to service connection for hearing loss of the 
left ear, tinnitus, and a right knee disability.  For 
example, the new evidence includes a April 2004 medical 
opinion from A. G. Lendini, M.D., DiplABFP, FAAFP, which 
states that hearing loss, tinnitus, and a meniscus tear of 
the right knee are related to the veteran's period of 
service.  At the time of the February 2003 decision, evidence 
demonstrating a relationship between the claimed disabilities 
and the veteran's period of service was not included in the 
claims file.  Evidence demonstrating a relationship between 
the claimed disabilities and the veteran's period of service  
is necessary to substantiate the claim.  Thus, the evidence 
received subsequent to the February 2003 decision relates to 
an unestablished fact which is necessary to substantiate the 
claim.  

In view of the forgoing, the Board finds that the veteran has 
submitted new and material evidence to reopen the claims of 
entitlement to service connection for hearing loss of the 
left ear, tinnitus, and a right knee disability.  
Accordingly, the Board will consider these issues on a de 
novo basis.  

Entitlement to Service Connection for Hearing Loss of the 
Left Ear and Entitlement to Service Connection for Hearing 
Loss of the Right Ear.  

The veteran asserts that he was exposed to hazardous noises 
during his period of service and that as a result, he now 
suffers from hearing loss.  Specifically, the veteran asserts 
that the records from the Department of the Army reveal that 
he received an Expert Badge (M-16, M-60) and a Sharpshooter 
Badge (M-60).  He also maintains that he was exposed to 
additional artillery fire from machine guns, automatic 
rifles, and grenades.  (See the Veteran's Statement in 
Support of the Claim, dated in October 2003.)

The service personnel records reveal that the veteran was 
exposed to artillery fire during his period of service and 
that he was awarded an Expert Badge (M-16, M-60) and a 
Sharpshooter Badge (M-60).  (See the Service Personnel 
Records and the records from the Department of the Army.)  
The Board concedes in-service hazardous noise levels.  

The service medical records reveal that the veteran did not 
have a hearing loss disability.  The audiometric findings on 
service pre-induction examination, dated in September 1968, 
do not reveal evidence of a hearing loss disability.  On 
service separation examination, dated in June 1970, the 
audiometric findings of the auditory threshold in the 5 
frequencies did not demonstrate that the veteran had a 
hearing loss disability.  

Included in the veteran's claims file are pre-service medical 
reports from G. H. Dickenson, M.D., dated in January 1965, 
November 1967, September 1968 and dated on October 4, 1968.  
The pertinent post-service record includes medical records 
from the Temple Surgical Center, dated in October 1994; a 
medical report from Yale Pathology Department, dated in 
October 1994; a medical report from the Ear, Nose, and Throat 
Specialists, PC, dated in September 2003; non-VA medical 
treatment records, received in October 2002; and medical 
records from A. G. Lendino, M.D., dated in September 2003 and 
April 2004.  

The Board carefully reviewed the evidence of record.  In the 
September 2003 audiogram from Ear, Nose , and Throat 
Specialist PC, demonstrates that the veteran suffers from 
hearing loss for VA purposes in the left ear and in the right 
ear.  The auditory thresholds in the 5 frequencies, 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater in the 
left ear and the auditory thresholds in the 5 frequency Hertz 
reveal similar findings; the auditory thresholds in at least 
three of the frequency Hertz is 26 decibels or greater.  See 
38 C.F.R. § 3.385 (2006).  

The record shows that there is only one medical opinion of 
record, which addresses the etiology of hearing loss.  In the 
April 2004 medical report, A. G. Lendino, M. D. states that 
the veteran has been under his care for a number of years for 
several health issues.  It is noted that a review and 
comparison of the audiometric findings of the veteran's 
September 1968 pre-induction examination report and the June 
1970 separation examination report, clearly indicates that 
there was a loss of hearing which began or occurred during 
his military service.  

The Board concludes that the requirements for entitlement to 
service connection for hearing loss of the left and right ear 
have been met.  The weight of the competent evidence, to 
include the April 2004 opinion, is in the veteran's favor.  
The claims file does not include a medical opinion that 
weighs against the veteran's claims.  

Thus, reasonable doubt is resolved in favor of the veteran 
and the claim of entitlement to service connection for 
hearing loss in the left ear and entitlement to service 
connection for hearing loss in the right ear is warranted.  

Entitlement to Service Connection for Tinnitus

The service medical records reveal that the veteran did not 
have tinnitus during service and there are no records that 
indicate that the veteran sought treatment for tinnitus.  The 
service pre-induction examination, dated in September 1968, 
does not reveal evidence of tinnitus.  On service separation, 
dated in June 1970, the veteran did not have tinnitus.  The 
clinical valuation of the ears was normal.  

The pertinent post-service medical evidence is listed in 
detail above.  The Board carefully reviewed the evidence of 
record.  The non-VA medical treatment records, received in 
October 2002 reveal findings of tinnitus.  There is only one 
medical opinion of record, which addresses the etiology of 
tinnitus.  In the April 2004 medical report, A. G. Lendino, 
M. D. states that the veteran has a history of in-service 
noise exposure and that it is as likely as not that the cause 
of tinnitus is related to acoustic trauma.  It is also noted 
that the veteran has suffered from tinnitus since his period 
of service.  

In view of the foregoing evidence, law, and regulations, the 
Board concludes that the requirements for entitlement to 
service connection for tinnitus have been met.  The Board 
finds that the weight of the competent evidence, to include 
the April 2004 opinion, which is supported by the evidence of 
record, is in the veteran's favor with regard to the award of 
service-connected benefits.  The claims file does not include 
a medical opinion that weighs against the veteran's claim.  

Accordingly, reasonable doubt is resolved in favor of the 
veteran and the claim of entitlement to service connection 
for tinnitus is granted.  

Entitlement to Service Connection for a Right Knee Disability

The veteran maintains that he is entitled to service 
connection for a right knee disability.  A review of the 
record shows that the veteran underwent surgery for a torn 
lateral meniscus of the right knee in October 1994.  
Essentially, he maintains that a pre-existing right knee 
injury was aggravated by service and that he has experienced 
chronic pain and locking of the right knee since his period 
of service, which resulted in the surgery for repair of a 
torn meniscus of the right knee.  (See the Veteran's November 
2003 Statement in Support of the Claim.)

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  See 38 U.S.C.A. § 1132, 1137; 
38 C.F.R. § 3.304 (2006).  

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2006), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 C.F.R. § 3.306(b) (2006).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  See 38 
C.F.R. § 3.303(c), 4.9 (2006); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  There are, however, certain instances 
where service connection may be granted for a congenital 
disorder on the basis of in-service aggravation.  See 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514- 15 (1993).  Those instances are 
not applicable in the current appeal.  

The evidence reveals that the veteran had a pre-existing 
condition of the right knee prior to entering service in 
October 1968.  The pre-service medical records show that the 
veteran hurt his right knee during a football game in 1965 
and there is also evidence indicating that he twisted the 
right knee while exiting a car in January 1965.  In November 
1967, medical findings revealed Synovitis and showed several 
congenital cortical defects in he right tibia and femur and a 
defect in the right patella which was noted as being 
developmental rather than traumatic.  (See the service pre-
induction report of medical examination, dated in September 
1968, and the medical report from G. H. Dickenson, M.D., 
dated in November 1967, September 1968, and on October 4, 
1968.)  

The service medical records do not include evidence of 
treatment for a right knee disability.  There is no evidence 
showing that the veteran was treated for any complaints of 
stress to the right knee during his period of basic training, 
as is suggested in the opinion discussed in detail below.  On 
service separation examination, dated in June 1970, there was 
no medical evidence of a right knee disability.  The clinical 
evaluation of the veteran's lower extremities and 
musculoskeletal system was normal.  

The Board carefully reviewed the evidence of record, to 
include the October 1994 medical records from Temple Surgical 
Center which shows that the veteran underwent surgery for a 
torn lateral meniscus of the right knee.  Because there is 
evidence of a post-service right knee disability, the 
determinative issue is whether there is a competent probative 
medical nexus opinion which links a current right knee 
disability to service.  There is only one medical opinion of 
record, which addresses the etiology of the veteran's 
complaints of a right knee disability and the meniscus tear 
of the right knee.  In the April 2004 medical report, the 
veteran related that he experienced knee pain most of the 
time.  A. G. Lendino, M. D. rendered an opinion stating that 
it is likely that stress encountered during the time the 
veteran was in basic training caused the right knee 
condition.  The following examples of stress were given: 
jumping and marching for long distances.  

In view of the foregoing evidence, law, and regulations, the 
Board initially concludes that the evidence does not reveal 
that a pre-existing right knee disability was aggravated by 
the veteran's period of service.  The evidence reveals that 
the veteran was not in sound condition when he entered 
service, as there was notation pertaining to a previous right 
knee injury on the pre-induction report of medical 
examination.  The service medical records, however, do not 
include evidence which shows that a currently diagnosed right 
knee disability was aggravated during his period of service, 
as the service medical records are completely silent for 
treatment of a right knee disability.  Therefore, entitlement 
to service connection for aggravation of a pre-existing 
disability is not warranted.  

The Board finds that the April 2004 opinion is of little 
probative value, as the opinion is clearly based on history 
provided by the veteran.  The examiner's assertion that it is 
likely that stress encountered during the time the veteran 
was in basic training caused the right knee condition is not 
substantiated by the evidence of record.  The service medical 
records do not show that the veteran received treatment for a 
complaints of the right knee during service, to include basic 
training for service.  His service separation examination is 
normal, and the records shows that the veteran underwent 
surgery for the meniscus tear of the right knee many years 
after service.  

The Court has held that a medical opinion premised upon an 
unsubstantiated account of a veteran is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).  Thus, the April 2004 
medical opinion is of no probative value, as the opinion is 
premised upon the veteran's unsubstantiated account.  

The Board considered whether the veteran is entitled to 
service connection on a direct basis.  The Board has the 
responsibility to assess the credibility and weight to be 
given to the competent medical evidence of record.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

The Board does not doubt the sincerity of the veteran's 
belief that there is, in fact, a relationship between a right 
knee disability and his period of service.  However, as a 
layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
right knee disability.  38 U.S.C.A. § 1110 (West 2002).  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.  

Entitlement to service connection for right ear hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a right knee disability 
is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


